Garry, J.
Appeal from a judgment of the Supreme Court (McNamara, J.), entered September 7, 2010 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Central Office Review Committee denying his grievance.
Petitioner, a prison inmate, originally commenced this CPLR article 78 proceeding challenging the denial of a grievance he filed claiming that a negative performance evaluation was placed in his parole file in retaliation for filing a complaint against prison officials. Supreme Court (Donohue, J.) dismissed the proceeding on the ground of failure to exhaust administrative remedies, however, this Court reversed and remitted the matter for a disposition on the merits (Matter of Delgado v Artus, 56 AD3d 1067 [2008]). Upon that review, Supreme Court (McNamara, J.) concluded that the denial of the grievance was not irrational and dismissed the petition. This appeal ensued and we affirm.
Notably, our scope of review in matters such as this “is limited to whether the denial of petitioner’s grievance[ ] was irrational, arbitrary and capricious or affected by an error of law” (Matter of Rivera v Fischer, 67 AD3d 1140, 1141 [2009]). Here, the record, including the confidential information submitted for our in camera review, confirms that a thorough investigation of petitioner’s claims was conducted and they were determined to *1042be unsubstantiated. Under these circumstances, we find no basis to conclude that the denial of the grievance must be overturned (see Matter of Davis v Burge, 55 AD3d 1162, 1162 [2008]).
Petitioner’s remaining contentions have been examined and found to be unpersuasive.
Peters, J.E, Rose, Lahtinen and Stein, JJ., concur. Ordered that the judgment is affirmed, without costs.